— Proceeding pursuant to CPLR article 78 to review a determination of the respondent-State commissioner dated December 5, 1978 and made after a statutory fair hearing, which affirmed a determination of the local agency relating to the adequacy of a grant of aid to dependent children, and for other relief, including a reasonable counsel fee. While the proceeding was pending in this court, the petitioner stipulated with respondents to withdraw all her claims except for her “claim for attorneys’ fees pursuant to 42 U.S.C. § 1988”. Proceeding dismissed on the merits with respect to counsel fees, without costs or disbursements. We find the claim concerning counsel fees to be without merit (see Matter of Bess v Toia, 66 AD2d 844). Titone, J. P., Gulotta, Cohalan and O’Connor, JJ., concur.